Citation Nr: 1219887	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  07-01 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increase in the "staged" ratings (of 20 percent prior to July 27, 2009 and 40 percent from that date) for status-post spinal fusion, lumbar spine (low back disability) (to include the matter of a separate compensable rating for right lower extremity radiculopathy).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 1996 to November 1996 and from January 1997 to December 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for a low back disability rated 20 percent, effective December 4, 2004.  An interim November 2009 rating decision increased the Veteran's rating to 40 percent, effective July 27, 2009.  A further interim (November 2011) rating decision granted service connection for right lower extremity radiculopathy rated 10 percent, effective July 27, 2009.  As those ratings are less than the maximum under the applicable criteria (and since the Veteran has not expressed satisfaction with the ratings) the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran's claims file is now under the jurisdiction of the Montgomery, Alabama RO.

In October 2010, the Board remanded this case for procedural and evidentiary considerations.

The appeal is again being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Following the Board's October 2010 remand, all action requested by the Board was not completed, and the appeal was prematurely returned to the Board.  As there has not been compliance with the remand instructions, the case must again be remanded for completion of the development sought.  See Stegall, 11 Vet. App. at 271.  

More specifically, in its October 2010 remand, the Board noted that the September 2010 VA peripheral nerves examination report indicated that electromyography (EMG) testing and nerve conduction studies (NCS) were conducted, but did not include a copy of the EMG and NCS test results.  The Board requested that the RO (through the Appeals Management Center (AMC)) obtain a copy of the EMG and NCS diagnostic study report associated with the September 2010 VA examination and if the results were found to be unavailable the Veteran should be notified in accordance with 38 C.F.R. § 3.159(c)(2). 

Subsequently, the AMC reprinted the September 2010 VA peripheral nerves examination (which did not yield the EMG results) and sent a request letter/form to the Montgomery VA Medical Center (VAMC) requesting a copy of the EMG findings.  The form sent requested a negative response in the event of unavailability.  While the Montgomery VAMC response included VA outpatient treatment records which have been associated with the claims file, it did not contain the VA EMG report that was sought, or a negative response.  It does not appear that any further specific development was conducted nor is there any notation in response to the request.  The Board finds that further development, to include a specific response (or formal finding of unavailability) for the EMG report is necessary.  Additionally, in the event that the EMG report cannot be obtained the Veteran should be so informed pursuant to 38 C.F.R. § 3.159(c)(2) (as directed in the prior remand).  

In October 2010 correspondence the Veteran stated that he was "given a nerve test" in July or August 2010 and was sent to Jackson Hospital to see a neurosurgeon (apparently on a fee basis).  He requested that VA "track down" the results of this testing.  It is unclear whether the Veteran is referencing the September 2010 VA examination (and associated EMG) or other treatment.  Regardless, development for records from Jackson Hospital should also be conducted.  

Additionally, as the Veteran's most recent examination to assess the back disability (and associated neurological impairment) was in September 2010 (now almost 2 years ago), a contemporaneous examination to determine the current severity of the disability is necessary.  [Regardless of the results of the development for the EMG report.]

The case is REMANDED for the following:

1. The RO/AMC should again conduct a search for the results of the EMG and NCS diagnostic study associated with the September 2010 VA examination.  The scope of the search and any negative responses must be associated with the claims file. 

If the VA report cannot be obtained the RO/AMC should make a formal finding of unavailability and inform the Veteran of the unavailability pursuant to 38 C.F.R. § 3.159(c)(2). 

2. The RO should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his back from May 2010 to the present.  

The RO should also ask the Veteran to identify all providers of any private evaluation and/or treatment he received for his back, and to submit the releases necessary for VA to secure records of such private treatment/evaluations.  Of particular interest are complete treatment records arising out of the neurosurgical consultation that took place at Jackson Hospital and any associated diagnostic test reports.

The RO must secure for association with the claims file the complete clinical records (which are not already associated with the claims file) of the treatment from all sources identified.  

3. The RO/AMC should then arrange for an orthopedic examination of the Veteran to determine the current severity of his low back disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  The examiner should be provided with a copy of the General Rating Formula for Diseases and Injuries of the Spine (General Formula).    

a. The findings that are reported should specifically include notation of whether the Veteran's thoracolumbar spine is now ankylosed (and if so whether in a favorable or unfavorable position), and whether or not he has had incapacitating episodes of intervertebral disc syndrome (periods of bedrest prescribed by a physician) (and if so, their duration and frequency).

b. The examiner should also determine whether the Veteran's low back disability has any neurological manifestations (and if so their nature and severity). 

4. The RO/AMC should then re-adjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case, afford the Veteran and his representative the opportunity to respond, and the case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


